DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  See page 30, paragraph 102, line 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216, 218, 219, 220 in Figure 19; 315, 318, 319, 320 in Figure 20; 414, 415, and 417-420 in Figure 21; 518-520 in Figure 22.  Applicants may want to refer to these numbers as being the same as in Figure 1 except that the “1” at the beginning of the reference is replaced by “2” in Figure 19, “3” in Figure 20, “4” in Figure 21, and “5” in Figure 22.  In the alternative, applicants could add these to the “Reference Signs List” at the end of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of an inconsistency between Figure 4 and its description in the specification.  Specifically, Figure 4 shows reference numbers 115 and 116, but refers to them as 115G and 116G in the specification.  Amending Figure 4 to change 115 to 115G and 116 to 116G would be consistent with the use of 115B, 116B, 115R, and 116R in Figures 10-17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicants’ amendment to the specification, filed December 16, 2020, has been reviewed and is accepted and entered.  No new matter has been added.
The disclosure is objected to because of the following informalities:
Page 18, paragraph 59, last line of the paragraph: Change 117G to 117R.
Pages 20-21, paragraphs 67-69 and 72: If the change to Figure 4 is not made, then change 115G to 115 in paragraph 67, line 5, paragraph 68, lines 4, 6, 9, and paragraph 69, lines 4, 5, and change 116G to 116 in paragraph 67, line 5, paragraph 68, lines 3, 7, and paragraph 72, line 7.
Page 20, paragraph 68, line 7: Change “other” to “another”.
Page 22, paragraph 74, line 3: Change “other” to “another”.
Page 30, paragraph 103, line 12: Change “gasses” to “gases”.
Page 39, line 7: Change “staking” to “stacking”
Appropriate correction is required.

Claim Objections
Claims 7, 12, and 13 are objected to because of the following informalities:
Claim 7, line 2: Change “staking” to “stacking”.
Claim 12, lines 1-2: Please provide antecedent basis for “the planar size”.
Claim 13, lines 1-2: Please provide antecedent basis for “the planar size”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sturm, U.S. Pat. No. 6,566,156.
Sturm, Figs. 1A-1C, 3, 4:
    PNG
    media_image1.png
    499
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    728
    468
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    709
    464
    media_image3.png
    Greyscale

Sturm, Figure 2B:

    PNG
    media_image4.png
    197
    687
    media_image4.png
    Greyscale

Regarding claim 1: Sturm Figures 1A-1C and 3 or Figures 2B and 4 disclose an organic EL device comprising at least two or more subpixels each including an organic compound layer (14) including at least a light-emitting layer (14) that emits light of a different color from the other light-emitting layer(s), the organic compound layer (14) being interposed between a first electrode (12) and a second electrode (16) in a stacking manner, the subpixels being disposed separately from one another on a plane perpendicular to a direction of the stacking, wherein lateral surfaces of the organic compound layers (14) are covered with films (26 or 28) differing from subpixel to subpixel.  Sturm specification, col. 3, l. 60 – col. 7, l. 55.  Note that Sturm shows the deposition of the second electrode (16) and the film (26) through a shadow mask.  Id. col. 6, l. 42 – col. 7, l. 6.  However, Sturm also discloses that the deposition of the second electrode (16) and the film (26) can be through blanket deposition followed by patterning.  Id. col.7, ll. 12-21.  Similar modifications can be made with the second embodiment.  Id. col. 7, ll. 29-55.  With repeated deposition and patterning, the result would be different films (26, 28) in each subpixel, as in applicants’ disclosure.
Regarding claim 2, which depends from claim 1: Sturm discloses that the films (26, 28) differ from subpixel to subpixel in at least any one or more of film thickness, film quality and film materials.  See id. col. 12-21 (repeated processing using blanket deposition followed by patterning, resulting in differing film thickness).
Regarding claim 3, which depends from claim 1: Sturm discloses that at least one or more of the films (26, 28) comprise an inorganic material.  Id. col. 6, l. 64 – col. 7, l. 2 (aluminum).
Regarding claim 4, which depends from claim 3: Sturm discloses that at least one or more of the films (26, 28) comprise any one or more of AlO, TiO, SiN, SiON and SiO.  Id. col. 5, l. 64 – col. 6, l. 2 (SiN, SiON).
Regarding claim 5, which depends from claim 1: Sturm discloses that at least one or more of the films (26, 28) comprise an organic material.  Id. (insoluable organic materials). 
Regarding claim 7, which depends from claim 1: Sturm discloses that wherein the subpixels are formed by stacking the first electrode (12), the organic compound layer (14) and the second electrode (16) in the order named, and the films (26, 28) differing from subpixel to subpixel cover the lateral surfaces of the organic compound layers (14) and further cover lateral surfaces of the second electrodes (16).  Id. col. 3, l. 60 – col. 7, l. 55. 
Regarding claim 10, which depends from claim 7: Sturm discloses that the second electrodes (16) are cathodes.  See id. col. 6, ll. 7-9, 48-53.
Regarding claim 14: Sturm Figures 1A-1C and 3 or Figures 2B and 4 disclose a method for manufacturing an organic EL device, the method comprising: forming at least two or more subpixels each including an organic compound layer (14) including at least a light-emitting layer (14) that emits light of a different color from the other light-emitting layer(s), the organic compound layer (14) being interposed between a first electrode (12) and a second electrode (16) in a stacking manner, the subpixels being formed separately from one another on a plane perpendicular to a direction of the stacking, wherein the forming of the subpixels comprises forming a film (26, 28) that covers a lateral surface of the organic compound layer (14), every time the organic compound layer (14) that emits light of a color is shaped.  Sturm specification, col. 3, l. 60 – col. 7, l. 55.  Note that Sturm shows the deposition of the second electrode (16) and the film (26) through a shadow mask.  Id. col. 6, l. 42 – col. 7, l. 6.  However, Sturm also discloses that the deposition of the second electrode (16) and the film (26) can be through blanket deposition followed by patterning.  Id. col.7, ll. 12-21.  Similar modifications can be made with the second embodiment.  Id. col. 7, ll. 29-55.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm.
Regarding claim 1: To the extent that Sturm does not disclose films differing from subpixel to subpixel, applicants’ disclosure notes the different types of films that may be present, but does not disclose any patentable significance to the different types of films.  The only significance is that the film be present so as to protect the stack.  Because the differences in materials are not patentably significant, claim 1 is rejected as an obvious variant over the prior art.  MPEP § 2144.06.
The rejections of claims 2-5, 7, and 10 are incorporated by reference.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm, and further in view of Yamamoto, U.S. Pat. Pub. No. 2019/0088725.
Regarding claim 6, which depends from claim 5:  Sturm is silent as to the details about the insoluble organic material.  
Yamamoto discloses a sealing layer that can be applied to a cathode (215), including silicon nitride, silicon oxynitride, and an organic material layer which is a hydrocarbon containing a fluorine atom, fluorine resin, among other materials.  Yamamoto specification ¶ 80.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yamamoto fluorine resin in place of the Sturm materials because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm, and further in view of Chen, U.S. Pat. Pub. No. 2013/0134449, Figs. 1B and 2C.
Chen, Figure 1B:
    PNG
    media_image5.png
    458
    431
    media_image5.png
    Greyscale

Chen, Figure 2C: 
    PNG
    media_image6.png
    627
    476
    media_image6.png
    Greyscale

Regarding claim 8, which depends from claim 7: Sturm’s first embodiment, shown in Sturm Figures 1A-1C and 3, does not disclose the second electrode that stacked on the organic compound layer is connected to the second electrode of the adjacent subpixel, or a common electrode is further disposed on the second electrode stacked on the organic compound layer, the common electrode being continuously disposed on the second electrode of the adjacent subpixel.  Sturm’s second embodiment, shown in Figures 2B and 4, discloses the use of a sidewall spacer on each side of the stack, but shows the first electrode (12) as a common electrode and the second electrode (16) as a discrete electrode.
Chen Figures 1B and 2C disclose the use of individual pixel definition layers (130) at each subpixel (130P), in which the first electrode (120) is a discrete electrode and the lateral sides of organic compound layer (140) are sealed by pixel definition layer (130), which is made of silicon nitride, silicon oxide, or silicon oxynitride.  Chen specification ¶¶ 19-23.  Second electrode (150) stacked on the organic compound layer (140) is connected to the second electrode (150) of the adjacent subpixel (130P).  Id. One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chen design in Sturm because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses that the second electrode stacked on the organic compound layer is connected to the second electrode of the adjacent subpixel.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm and Chen, and further in view of Asaki, U.S. Pat. Pub. No. 2009/0121239, Figure 1.
Asaki, Figure 1:
    PNG
    media_image7.png
    476
    704
    media_image7.png
    Greyscale

Regarding claim 9, which depends from claim 8: The combination is silent as to whether the second electrodes or the common electrode transmits part of light and reflects other part of the light.
Asaki discloses a cathode (11) which is semitransmissive, that is, transmits part of the light and reflects other part of the light.  Asaki specification ¶¶ 29, 55.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Asaki semitransmissive cathode material in the combination because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm, and further in view of Wu, U.S. Pat. Pub. No. 2016/0343767.
Regarding claim 11, which depends from claim 7:  Sturm is silent as to whether the second electrodes, which are cathodes, comprise a metal oxide.
Wu disclose cathodes comprise a metal oxide, specifically an ITO/Ag/ITO stack.  Wu specification ¶ 14.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wu material in Sturm because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm, and further in view of Donoghue, U.S. Pat. Pub. No. 2019/0131528.
Regarding claim 12, which depends from claim 1: Sturm is silent as to whether the planar size of each of the subpixels is 100 µm or less.
Donoghue discloses a subpixel arrangement in which the planar size of each of the subpixels is 100 µm or less.  See Donoghue specification ¶¶ 18, 26, 30; Donoghue claim 3.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sturm to use a planar size of the subpixels as 100 µm or less because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 13, which depends from claim 1: Sturm is silent as to whether the planar size of each of the subpixels is 10 µm or less.
Donoghue discloses a subpixel arrangement in which the planar size of each of the subpixels is 10 µm or less.  See Donoghue specification ¶¶ 18, 26, 30; Donoghue claim 3.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sturm to use a planar size of the subpixels as 10 µm or less because the modification would have involved a selection of a known design based on its suitability for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897